          Case 6:21-cv-00474-AA              Document 70   Filed 08/19/21   Page 1 of 2



CAROL FEDERIGHI
TX Bar No. 06872950
Lead Counsel
ELLIOTT M. DAVIS
NY Reg. No. 4596755

BRIAN M. BOYNTON
Acting Assistant Attorney General
CARLOTTA P. WELLS
Assistant Director
United States Department of Justice
Civil Division, Federal Programs Branch
P.O. Box 883
Washington, DC 20044
Phone: (202) 514-4336
elliott.m.davis@usdoj.gov

Attorneys for Defendants


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                     EUGENE DIVISION



 ELIZABETH HUNTER, et al.,                            Civil Action No. 6:21–cv–00474–AA

                  Plaintiffs,
                                                      DEFENDANTS’ RESPONSE TO
 v.                                                   PROPOSED INTERVENOR CCCU’S
                                                      MOTION FOR LEAVE TO FILE
 U.S. DEPARTMENT OF EDUCATION,                        MOTION TO DISMISS
 et al.,

                  Defendants.




Defs.’ Resp. To Proposed Intervenor CCCU’s
Motion for Leave To File Mot. To Dismiss
          Case 6:21-cv-00474-AA              Document 70    Filed 08/19/21        Page 2 of 2



        Defendants continue to oppose the proposed intervenors’ motions to intervene. See generally

Defs.’ Am. Opp. To Mots. To Intervene, Doc. 37. Defendants take no position on CCCU’s motion

for leave to file (Doc. 68), or its underlying motion to dismiss (Doc. 68-1).



  DATED: August 19, 2021                               Respectfully submitted,


                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       CARLOTTA P. WELLS
                                                       Assistant Director, Federal Programs Branch

                                                       /s/ Elliott M. Davis
                                                       CAROL FEDERIGHI, TX Bar No. 06872950
                                                       Lead Counsel
                                                       ELLIOTT M. DAVIS, NY Reg. No. 4596755
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       P.O. Box 883
                                                       Washington, DC 20044
                                                       Phone: (202) 514-4336
                                                       elliott.m.davis@usdoj.gov


                                                       Attorneys for Defendants




Defs.’ Resp. To Proposed Intervenor CCCU’s
Motion for Leave To File Mot. To Dismiss
